Citation Nr: 1743959	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  14-44 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to October 1941 and from December 1942 to November 1943.  He died in December 2013 at the age of 90.  The appellant is his widow.

This appeal is before the Board of Veterans' Appeals (Board) from September 2014 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.  In April 2017, the appellant testified during a Board hearing in St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC based on the need for aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's death was related to his service-connected rheumatic fever.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1131, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dependency and indemnity compensation (DIC) benefits may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), (b) and (d).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

At the time of his December 2013 death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) with a 100 percent rating and rheumatic fever with a 0 percent rating.

At her April 2017 hearing, the appellant explained her contention that the rheumatic fever the Veteran experienced in service in 1941 caused heart damage which contributed to his death.  She subsequently submitted a May 2017 amended death certificate, which listed causes of death of congestive heart failure, rheumatic fever, coronary artery disease, and hypertensive heart disease, with contributing conditions of prostate cancer and urostomy.

This evidence sufficiently establishes that the Veteran's service-connected rheumatic fever contributed to his death.  As there is no other medical evidence in the claims file related to his death, there is no evidence contradicting the finding on the amended death certificate.  Service connection for cause of death is therefore granted.

Because the appellant's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for the cause of the Veteran's death is granted.


REMAND

As to the remaining claim for SMC based on the need for aid and attendance, for the purposes of accrued benefits, a remand is necessary.

The Veteran filed a claim for SMC in November 2013, approximately 40 days prior to his death.  Both the September 2014 rating decision and the December 2014 statement of the case indicate that the denial of this claim was based on review of treatment records from VA Medical Centers in Tampa and Bay Pines in relevant date ranges.  These records are not present in the claims file as made available to the Board.  

VA has a duty to obtain relevant medical treatment records at VA health-care facilities if the claimant furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A(c)(2); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  Additionally, the Board cannot effectively review the RO's decision without access to the evidence on which it was based.  Remand is therefore necessary to obtain these records.  

The Board further notes that the Veteran's amended death certificate indicates that he died while in hospice care.  Efforts should be made on remand to obtain records from the hospice.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file treatment records from the VA Medical Centers Tampa and Bay Pines for the period after November 1, 2012, along with any other potentially relevant VA treatment records.

2.  Take the necessary steps to assist the appellant in obtaining treatment records from the hospice at which the Veteran died.  Make a notation in the claims file of all attempts to obtain these records and all responses received.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the appellant and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


